DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2009/0000407), in view of Jannasch et al. (US 7,834,865). 
Regarding claim 1, Meyer discloses a shift device for a vehicle (paras. 2, 49, and 66-75; the Examiner notes that by para. 49, knob 1 is used to control an unshown technical system that is, for illustration only, a windshield wiper switch; however, figs. 1-6 most clearly show the claimed limitations and are therefore mapped for clarity), comprising: a shift body (1) that is rotated in a predetermined range in a first direction and in a second direction that is a direction opposite from the first direction, and whose shift position is changed; a moving mechanism (11, 10, 9) that has a moving member (11) at which a first moving portion (10) and a second moving portion (9) are provided, the first moving portion (10) moving in the first direction (11 rotates 10 which drives 9; therefore, all of 9, 10, and 11 cooperate to move 8), and the second moving portion (9) moving in the second direction, due to movement of the moving member (11); a first moved surface (2) that is provided at (the scope of the term “at” includes “near”) the shift body (1), and that is moved in the first direction (11 rotates 10 which drives 9; therefore, all of 9, 10, and 11 cooperate to move 8) by the first moving portion (10); and a second moved surface (3) that is provided at the shift body (1), and that is moved in the second direction by the second moving portion (9), wherein the first moved surface (2) and the second moved surface (3) are apart from one another along a peripheral direction of the shift body (fig. 1 clearly shows the claimed arrangement). 
Further, para. 29 of Meyer discloses that it is conceivable to change automatically not only the position of the stops (e.g., the rotational location of 8), but also the position of the actuating 
However, the disclosure of Meyer does not disclose the first moving portion moving the shift body in the first direction, and the second moving portion moving the shift body in the second direction. 
Jannasch is in the related field of rotary actuators (abstract) and teaches that a motor 8 can be operated to rotate a rotary knob 1 into another position without manual intervention (see structure of figure 1 and discussions of col. 4, lines 5-6 and col. 1, lines 48-51).  
It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to combine the teachings of Jannasch with the structure of Meyer for the purposes of allowing the rotary knob to rotate into another position without manual intervention by the driver. The suggested combination would increase vehicle safety by allowing the vehicle to shift without manual intervention, e.g. distracting, of the driver, thereby alleviating a concern of driver-safety known to Meyer (see Meyer’s discussion of prior art systems, para. 10, detailing problems with driving safety arising from distracted drivers). Plainly, the combination suggests that the motor 11 of Meyer can be driven such that the surfaces (i.e., either 2 or 3) of element 8 pushes against 4 to enable shifting without manual intervention. 
The following claims are mapped to the disclosure of Meyer unless explicitly noted.  
Regarding claim 3, the combination of Meyer and Jannasch suggests the shift device for a vehicle of claim 1, wherein, due to the moving member (11) being disposed at a reference position in a situation in which the moving member (11) is not being moved (when installed, the motor 11 is not moved with respect to the vehicle), the shift body does not interfere with the first moving portion (10) and the second moving portion (9) in a situation in which the shift body is moved in the predetermined range (the drive 11 meets the claimed limitation, as the drive 11 is fixed in position and does not interfere with the operation of 9, 10).  
Regarding claim 4, the combination of Meyer and Jannasch suggests the shift device for a vehicle of claim 3, wherein the moving member (11) is moved to the reference position (plainly, the motor 11 is installed in the reference position, and thereafter reads on the claimed limitation) between a situation in which the first moving portion moves the shift body in the first direction, and a situation in which the second moving portion moves the shift body in the second direction.  
Regarding claim 5, the combination of Meyer and Jannasch suggests the shift device for a vehicle of claim 1, comprising: an urging member (6) for urging the shift body; a first releasing portion (valley of 5) that is provided at (the scope of the term “at” includes “near”) the moving member (11), and that, in a case in which the first moving portion (10) moves the shift body in the first direction (as suggested by the combination), releases urging of the shift body by the urging member (when the detent is in a “valley” of locking contour 5, the detent no longer “urges” the knob 1; when the detent is between “valleys,” the spring 7 provides an urging force); and a second releasing portion (another valley of 6) that is provided at the moving member, and that, in a case in which the second moving portion (9) moves the shift body in the second direction, releases urging of the shift body by the urging member (the limitations are similarly mapped, as above).  
Regarding claim 6, the combination of Meyer and Jannasch suggests the shift device for a vehicle of claim 5, wherein, before the first moving portion (10) moves the shift body in the first as suggested by the combination), the first releasing portion (valley of 5) starts releasing of the urging of the shift body by the urging member (for the purposes of examination, the scope of the phrasing includes the situation where the user must overcome the detent ridges of contour 5 in order to rotate the knob 1, e.g. the force of the spring 7 acting on 6, and then when a ridge is overcome, the spring force “urges” the knob into the next valley; therefore, the limitation is met by the following interpretation: before the detents cross a ridge and urge the knob to settle in a valley of the detent ring 5, the detent must leave the previous valley), and, before the second moving portion moves the shift body in the second direction, the second releasing portion starts releasing of the urging of the shift body by the urging member (see explanation above).  

For the following mapping, a second interpretation of the art of Meyer is used. As the thrust of the combination remains unchanged, the full Graham v. Deere analysis already presented for claim 1, elsewhere above, is considered redundant and thereafter omitted for brevity. 
Regarding claims 1, 5, and 7-8, as motivated above, the combination of Meyer and Jannasch suggests (the limitations are mapped to the disclosure of Meyer unless otherwise noted) a shift device for a vehicle (paras. 2, 49, and 66-75), comprising: a shift body (1) that is rotated in a predetermined range in a first direction and in a second direction that is a direction opposite from the first direction, and whose shift position is changed; a moving mechanism that has a moving member (9) at which (the scope of the term “at” includes “near”) a first moving portion (2) and a second moving portion (3) are provided, the first moving portion (2) moving in the first direction, and the second moving portion (3) moving in the second direction, due to movement of the moving member (9); a first moved surface (surface of 4 shown closest to 2 in fig. 4) that is 1), and that is moved in the first direction (as suggested by the combination) by the first moving portion (2); and a second moved surface (surface of 4 shown closest to 3 in fig. 5) that is provided at the shift body (1), and that is moved in the second direction (as suggested by the combination) by the second moving portion (3), wherein the first moved surface (4) and the second moved surface (4) are apart from one another along a peripheral direction of the shift body (fig. 1 clearly shows the claimed arrangement); an urging member (6) for urging the shift body; a first releasing portion (valley of 5) that is provided at (the scope of the term “at” includes “near”) the moving member (9), and that, in a case in which the first moving portion (2) moves the shift body in the first direction (as suggested by the combination), releases urging of the shift body by the urging member (when the detent is in a “valley” of locking contour 5, the detent no longer “urges” the knob 1; when the detent is between “valleys,” the spring 7 provides an urging force); and a second releasing portion (another valley of 6) that is provided at the moving member, and that, in a case in which the second moving portion (3) moves the shift body in the second direction, releases urging of the shift body by the urging member (the limitations are similarly mapped, as above); wherein positions of the first moving portion (2) and the second releasing portion (valley) overlap in a moving direction (the limitation is met insomuch as Applicant’s figure 4 or Specification, para. 64, describes the overlap of respective 44 and 42, or 46 and 40) of the moving member (9), and positions of the second moving portion (3) and the first releasing portion (valley) overlap in the moving direction of the moving member (the limitation is similarly mapped, as above); wherein the first moving portion (2) moves the shift body (1) only in the first direction (as suggested by the combination), and the second moving portion (3) moves the shift body (1) only in the second direction (as suggested by the combination). 

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T. SCOTT FIX/Examiner, Art Unit 3658       

/Jake Cook/Primary Examiner, Art Unit 3658